DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/415,780, last communication received on 06/18/2021. Claims 1-15 are pending; claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0193218 A1 to Liu et al. (hereinafter Liu) in view of U.S. Patent Application Publication 2020/0249685 A1 to Elluswamy et al. (hereinafter Elluswamy).

As to claim 1, Liu teaches a method (The present disclosure relates to processing operations configured for an image recognition pipeline that is used to tailor real-time management of image recognition processing for technical scenarios across a plurality of different applications/services, Liu, Abstract), comprising:
receiving, with a computing device, a configuration file (Configuration data may comprise one or more configuration files that the image recognition pipeline can preload to enable execution of processing operations described herein. In one example, the image recognition pipeline utilizes two configuration files for scheduling of image recognition processing. For instance, the scheduler 104 may create and utilize a first configuration file (configuration file A 106) providing data that comprises data for managing the plurality of image recognition models, Liu, [0023]-[0024]) and a client request to apply a machine learning model to a set of data (An image recognition pipeline may manage a plurality of image recognition models that comprise a combination of image analysis service (IAS) models and deep learning models. A scheduler of the image recognition pipeline optimizes image recognition processing by selecting at least: a subset of the image recognition models for image recognition processing and a device configuration for execution of the subset of image recognition models, in order to return image recognition results within a threshold time period that satisfies application-specific execution, Liu, [0010], [0003], [0019]) from a sensor;
Liu does not explicitly disclose the data being from a sensor.
Elluswamy discloses data being from a sensor (sensor data is received. The sensor data may include an image (such as video and/or still images), radar, audio, lidar, inertia, odometry, location, and/or other forms of sensor data. The sensor data includes a group of time series elements, Elluswamy, [0015], [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sensor to collect data as taught by Elluswamy to modify the method of Liu in order to capture the environment of the vehicle and vehicle operating parameters.
Liu-Elluswamy discloses
performing, with the computing device, preprocessing on the set of data from the sensor based on the configuration file to generate preprocessed data (the scheduler 104 is configured to share preprocessed image data from its memory stream to aid in image recognition processing by other models. In some instances, user image files may not be accessible due to compliance requirements, so image content may be stored in a memory stream across production machines. Additionally, image content may be preprocessed (e.g., resized using certain resizing algorithm) to aid in subsequent image recognition processing. As deep learning models can have the same image inputs, the preprocessed images may be shared amongst image recognition models that have the same input size and/or across different devices, Liu, [0035]); and
sending, with the computing device, a call to a model server to apply the machine learning model to the preprocessed data (the scheduler 104 is configured to group the image recognition models (of the image recognition modeling 102) into batches for run-time execution. Essentially, the scheduler 104 divides inference tasks into multiple tasks to be executed in different machines and the results are merged downstream to increase processing efficiency at run-time. In doing so, the scheduler 104 utilizes the configuration data (e.g., configuration file A 106 and configuration file B 108) to select subset(s) of image recognition models for specific batch execution as well as select a device configuration that optimizes image recognition processing for application-specific scenarios, Liu, [0028]-[0031]).

As to claim 2, Liu-Elluswamy discloses the method of claim 1, wherein the client request includes the configuration file (Liu, [0022]-[0024]).

As to claim 3, Liu-Elluswamy discloses the method of claim 1, wherein the configuration file is stored in the computing device before the client request is received (Liu, [0022]-[0024]).

Liu-Elluswamy discloses the method of claim 1, wherein the configuration file defines a preprocessing pipeline to receive the set of data from the sensor and generate the preprocessed data (Liu, [0022]-[0024]).

As to claim 5, Liu-Elluswamy discloses the method of claim 4, and further comprising: sending the preprocessed data from an end of the preprocessing pipeline to the model server (Liu, [0022]-[0024]).

As to claim 6, Liu-Elluswamy discloses the method of claim 4, and further comprising: receiving inference results from the model server at an end of the preprocessing pipeline (Liu, [0022]-[0024]).

As to claim 7, Liu-Elluswamy discloses the method of claim 4, wherein the preprocessing pipeline includes a plurality of processing units linked together, and wherein each of the processing units receives an input vector, processes the input vector, and outputs an output vector (Liu, [0022]-[0024]).

As to claim 8, Liu-Elluswamy discloses the method of claim 4, wherein the preprocessing pipeline includes a plurality of branches, and wherein each one of the branches corresponds to a different machine learning model (Liu, [0028]-[0031]).

As to claim 9, Liu-Elluswamy discloses the method of claim 1, wherein the configuration file is a JavaScript Object Notation (JSON) configuration file (JSON, Liu, [0068]. Note: it is obvious to use JSON for configuration file in order to provide a lightweight data-interchange format).

As to claim 10, Liu-Elluswamy discloses the method of claim 1, wherein the sensor is a camera sensor and the set of data from the sensor is a video stream (Elluswamy, [0015], [0011]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sensor to collect data as taught by Elluswamy to modify the method of Liu in order to capture the environment of the vehicle and vehicle operating parameters.

As to claims 11-15, the same reasoning applies mutatis mutandis to the corresponding non-transitory computer-readable storage medium claims 11-13 and server claims 14-15 (Note: processor and memory are disclosed in Liu, [0058]-[0059]). Accordingly, claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Elluswamy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3/8/2022